Name: Commission Regulation (EEC) No 1499/82 of 11 June 1982 amending for the 11th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure and amending Regulation (EEC) No 1664/81l
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 82 No L 161 / 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1499/82 of 11 June 1982 amending for the 11th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure and amending Regulation (EEC) No 1664/81 whereas the said Regulation applies only until 30 June 1982 ; whereas it should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . (a) The title which precedes Article 26 is deleted, (b) Article 26 is repealed. 2. Article 48 is replaced by the following : Article 48 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 3813/81 (2), and in particular Article 57 thereof, Whereas certain adjustments should be made to Regu ­ lation (EEC) No 223/77 (3), as last amended by Regula ­ tion (EEC) No 3220/81 (4), in consequence of the amendment made to Article 45 of Regulation (EEC) No 222/77 and the repeal of Commission Decision 70/41 /EEC of 19 December 1969 on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit (^ ; Whereas Article 53 of Regulation (EEC) No 223/77 provides that, when goods carried by rail are covered by a T document, the International Consignment Note or the International Express Parcels Consign ­ ment Note used for their transport shall be stamped by the customs authorities ; whereas experience has shown that this formality entails constraints that are especially acute in the case of combined road-rail transport operations and could be eliminated without inconvenience by substituting a railway stamp for the customs stamp ; Whereas it has proved possible to simplify substanti ­ ally the customs clearance of railway wagons in free circulation in the Community by dispensing with the production of the document used to establish their Community status and making use for this purpose of the code number and ownership mark displayed on them ; Whereas Regulation (EEC) No 223/77 should there ­ fore be amended ; Whereas Commission Regulation (EEC) No 1664/81 (6) amended Regulation (EEC) No 223/77 by way of adjustments to the flat-rate guarantee system ; Goods which are carried under the provisions of Articles 46 ( 1 ) or 47 ( 1 ) shall be considered as moving under the external Community transit procedure unless an internal Community transit document T 2 L, completed so as to establish the Community nature of the goods concerned, is submitted in respect thereof.' 3 . Article 50o is replaced by the following : Article 5Oo Goods which are carried under the provisions of Articles 50m ( 1 ) or 50n ( 1 ) shall be considered as moving under the external Community transit procedure unless an internal Community transit document T 2 L, completed so as to establish the Community nature of the goods concerned, is submitted in respect thereof.' 4. Article 53 (2) is replaced by the following : '2. In this case, a reference to the Community transit document or documents used shall be clearly entered in box 32 or box 20 respectively at the time when the International Consignment Note or the International Express Parcels Consign ­ ment Note is filled in . This reference shall specify the type, office of issue, date and registration number of each document used . (') OJ No L 38, 9 . 2 . 1977, p . 1 . (2) OJ No L 383 , 31 . 12 . 1981 , p . 28 . 0 OJ No L 38 , 9 . 2. 1977, p . 20 . 0 OJ No L 324, 12 . 11 . 1981 , p . 9 . O OJ No L 13, 19 . 1 . 1970 , p . 13 . (6 OJ No L 166, 24 . 6 . 1981 , p . 11 . No L 161 / 12 Official Journal of the European Communities 12. 6 . 82 belonging to a railway company of a Member State of the Community : (a) provided that the code number and ownership mark (distinguishing letters) displayed on them establish their Community nature beyond all doubt ; or (b) in other cases, if an internal Community transit document is produced.' 6 . Annex XIV is deleted. In addition, copy No 2 of the International Consignment Note or of the International Express Parcels Consignment Note shall be stamped by the railway authority responsible for the last railway station involved in the Community transit opera ­ tion . The authority shall stamp the document after ascertaining that carriage of the goods is covered by the Community transit document or documents referred to .' 5 . The following text is inserted following Article 68c : Article 2 'PROVISIONS RELATING TO RAILWAY WAGONS Article 68d In the second paragraph of Article 2 of Regulation (EEC) No 1664/81 , '30 June 1982' is hereby replaced by '31 December 1983'. Article 3 Without prejudice to the provisions applicable to the temporary importation of railway wagons, the provisions of the Treaty establishing the European Economic Community regarding the free move ­ ment of goods shall apply to all goods wagons This Regulation shall enter into force on 1 July 1982 with the exception of points 1 to 3 , 5 and 6 of Article 1 which shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission